DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Aschpurwis U.S. Patent No. 10,875,724 in view of Baitz U.S. Patent No. 8,459,558.

Claims 2 and 17, Aschpurwis teaches the first surface of 2 is inclined from the upstream end to the downstream end Fig. 2.  
Claims 3 and 18, Aschpurwis teaches the upstream end of the second surface of 2 is directly below the downstream end of the first surface of 2 Fig. 2.  
Claim 4, Aschpurwis teaches the second surface of 2 is inclined from the upstream end to the downstream end Fig. 2.  
Claim 5 Aschpurwis teaches the angle of incline of the first surface of 2 is equal to the angle of incline of the second surface of 2 Fig. 2.  
Claim 6 Aschpurwis teaches the upstream end of the second surface 2 is inclined Fig. 2 C5 L35-50, but does not teach as Baitz teaches a reading direction of the first reading 
Claim 19, Aschpurwis teaches the second conveyer belt 2 has an inclined surface that is parallel to the inclined surface of the first conveyer belt 2 Fig. 2.  

Claims 7, 10, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Aschpurwis U.S. Patent No. 10,875,724 in view of Baitz U.S. Patent No. 8,459,558 in view of Hefner U.S. Patent Application Publication No. 2014/0048388.
Claims 7 and 20, Aschpurwis does not teach as Hefner teaches the first conveyor belt 102 includes a first upper roller 116 and a first lower roller 110, the first upper roller 116 located at the downstream end of the first surface of 102, the first lower roller 110 being offset from the first upper roller 116 along a direction parallel to the conveyance direction Fig. 1, and the second conveyor belt 124 includes a second upper roller 122 and a second lower roller 128, the second lower roller 128 located at the upstream end of the second surface of 124, the second lower roller 128 being offset from the second upper roller 122 along the direction parallel to the conveyance direction Fig. 1. It would be obvious to one of ordinary skill to use the configuration of Hefner into the invention of Aschpurwis for additional support.
Claim 10, Aschpurwis does not teach as Hefner teaches an angle of a belt surface of the first conveyor belt 102 running between the first upper roller 116 and the first lower roller 110 is parallel to a belt surface of the second conveyor belt 124 running between the second lower roller 128 and the second upper roller 122 Fig. 1. It would be obvious .  
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Aschpurwis U.S. Patent No. 10,875,724 in view of Baitz U.S. Patent No. 8,459,558 in view of Hefner U.S. Patent Application Publication No. 2014/0048388 in view of Carpenter U.S. Patent No. 5,203,124.
Claim 8, Aschpurwis does not teach as Carpenter teaches the first upper roller 50 is directly above the second lower roller 52 Fig. 1.  It would be obvious to one of ordinary skill to use the configuration of Carpenter into the invention of Aschpurwis for additional support.
Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Aschpurwis U.S. Patent No. 10,875,724 in view of Baitz U.S. Patent No. 8,459,558 in view of Schiesser U.S. Patent No. 8,201,681.
Claim 11, Aschpurwis does not teach as Schiesser teaches a second reading unit 16B positioned above a conveyance path of the article Fig. 1.  It would be obvious to one of ordinary skill to use the configuration of Schiesser into the invention of Aschpurwis for additional control during transport.
Claim 12, Aschpurwis does not teach as Schiesser teaches a third reading unit 16C positioned on a lateral side of the conveyance path Fig. 1.  It would be obvious to one of ordinary skill to use the configuration of Schiesser into the invention of Aschpurwis for additional control during transport. 
Claim 13, Aschpurwis does not teach as Schiesser teaches a fourth reading unit 16D arranged opposite to the third reading unit Fig. 2.  It would be obvious to one of ordinary 
Claim 14, Aschpurwis does not teach as Schiesser teaches the first reading unit 16A is a camera Fig. 1.  It would be obvious to one of ordinary skill to use the configuration of Schiesser into the invention of Aschpurwis for additional control during transport. 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Aschpurwis U.S. Patent No. 10,875,724 in view of Baitz U.S. Patent No. 8,459,558 in view of van der Loo U.S. Patent Application Publication No. 2004/0199427 in view of Carpenter U.S. Patent No. 5,203,124.
Claim 15, Aschpurwis does not teach as van der Loo teaches the symbol is a barcode or a two-dimensional code via 20.  It would be obvious to one of ordinary skill to use the configuration of van der Loo into the invention of Aschpurwis for additional control during transport. 
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEL SINGH whose telephone number is (571)272-2362.  The examiner can normally be reached on Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
/KAVEL SINGH/Primary Examiner, Art Unit 3651                                                                                                                                                                                                        
KS